                          Case 3:20-cv-06021-WHO Document 20 Filed 09/08/20 Page 1 of 3



                    1   COOLEY LLP
                        MICHAEL G. RHODES (116127)
                    2   (rhodesmg@cooley.com)
                        TRAVIS LEBLANC (251097)
                    3   (tleblanc@cooley.com)
                        KATHLEEN R. HARTNETT (314267)
                    4   (khartnett@cooley.com)
                        BETHANY C. LOBO (248109)
                    5   (blobo@cooley.com)
                        101 California Street, 5th Floor
                    6   San Francisco, California 94111-5800
                        Telephone:     (415) 693 2000
                    7   Facsimile:     (415) 693 2222

                    8   Attorneys for Plaintiffs
                        ROCK THE VOTE; VOTO LATINO;
                    9   COMMON CAUSE; FREE PRESS; and
                        MAPLIGHT
                   10
                        Additional counsel listed on next page
                   11
                                                        UNITED STATES DISTRICT COURT
                   12
                                                  NORTHERN DISTRICT OF CALIFORNIA
                   13

                   14
                        ROCK THE VOTE; VOTO LATINO;                     Case No. 3:20-cv-06021
                   15   COMMON CAUSE; FREE PRESS; and
                        MAPLIGHT,                                       NOTICE OF APPEARANCE OF BEN BERWICK
                   16                                                   FOR PLAINTIFFS ROCK THE VOTE, VOTO
                                          Plaintiffs,                   LATINO, COMMON CAUSE, FREE PRESS,
                   17                                                   AND MAPLIGHT
                               v.
                   18
                        DONALD J. TRUMP, in his official
                   19   capacity as President of the United States;
                        WILLIAM P. BARR, in his official
                   20   capacity as Attorney General of the United
                        States; WILBUR L. ROSS, JR. in his
                   21   official capacity as United States Secretary
                        of Commerce; DOUGLAS W. KINKOPH,
                   22
                        in his official capacity as Associate
                   23   Administrator of the Office of
                        Telecommunications and Information
                   24   Applications; and RUSSELL T. VOUGHT,
                        in his official capacity as Director of the
                   25   Office of Management and Budget,
                   26                     Defendants.
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                           NOTICE OF APPEARANCE OF
 SAN FRANCISCO                                                                                        BEN BERWICK
                                                                                             CASE NO. 3:20-CV-06021
                          Case 3:20-cv-06021-WHO Document 20 Filed 09/08/20 Page 2 of 3



                    1   DAVID GREENE (160107)
                        (davidg@eff.org)
                    2   CORYNNE MCSHERRY (221504)
                        (corynne@eff.org)
                    3   AARON MACKEY (286647)
                        (amackey@eff.org)
                    4   ELECTRONIC FRONTIER FOUNDATION
                        815 Eddy Street
                    5   San Francisco, CA 94109-7701
                        Telephone:    (415) 436-9333
                    6
                        KRISTY PARKER (pro hac vice forthcoming)
                    7   (kristy.parker@protectdemocracy.org)
                        THE PROTECT DEMOCRACY PROJECT, INC.
                    8   2020 Pennsylvania Avenue, NW, #163
                        Washington, DC 20006
                    9   Telephone:     (202) 849-9307
                        Facsimile:     (929) 777-8428
                   10
                        NGOZI J. NEZIANYA (pro hac vice forthcoming)
                   11   (ngozi.nezianya@protectdemocracy.org)
                        THE PROTECT DEMOCRACY PROJECT, INC.
                   12   115 Broadway, Fl 5
                        New York, NY 10006
                   13   Telephone:    (202) 934-3636
                        Facsimile:    (929) 777-8428
                   14
                        BEN BERWICK (pro hac vice forthcoming)
                   15   (ben.berwick@protectdemocracy.org)
                        THE PROTECT DEMOCRACY PROJECT, INC.
                   16   15 Main Street, Suite 312
                        Watertown, MA 02472
                   17   Telephone:    (202) 579-4582
                        Facsimile:    (929) 777-8428
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                NOTICE OF APPEARANCE OF
 SAN FRANCISCO                                                   2                         BEN BERWICK
                                                                                  CASE NO. 3:20-CV-06021
                           Case 3:20-cv-06021-WHO Document 20 Filed 09/08/20 Page 3 of 3



                    1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD

                    2               PLEASE TAKE NOTICE that Plaintiffs Rock The Vote, Voto Latino, Common Cause,

                    3   Free Press, and MapLight (“Plaintiffs”) file this Notice of Appearance and hereby notify the Court

                    4   and all parties that Ben Berwick of The Protect Democracy Project, Inc., 15 Main Street, Suite 312,

                    5   Watertown, MA 02472, hereby enters his appearance as counsel of record for Plaintiffs in the

                    6   above-referenced matter.

                    7               All pleadings, discovery, correspondence, and other materials should be served upon

                    8   counsel at:

                    9               Ben Berwick (ben.berwick@protectdemocracy.org)
                                    The Protect Democracy Project, Inc.
                   10
                                    15 Main Street, Suite 312
                   11               Watertown, MA 02472
                                    Telephone:    (202) 579-4582
                   12

                   13   Dated: September 8, 2020                             THE PROTECT DEMOCRACY PROJECT,
                   14                                                        INC.

                   15

                   16                                                        By: /s/ Ben Berwick
                                                                                 Ben Berwick
                   17
                                                                                 COOLEY LLP
                   18                                                            Michael G. Rhodes
                                                                                 Travis LeBlanc
                   19                                                            Kathleen R. Hartnett
                                                                                 Bethany C. Lobo
                   20
                                                                                 Electronic Frontier Foundation
                   21                                                            Corynne McSherry
                                                                                 Aaron Mackey
                   22
                                                                                 The Protect Democracy Project, Inc.
                   23                                                            Kristy Parker
                                                                                 Ngozi J. Nezianya
                   24

                   25                                                            Attorneys for Plaintiffs
                                                                                 ROCK THE VOTE, VOTO LATINO,
                   26                                                            COMMON CAUSE, FREE PRESS, and
                                                                                 MAPLIGHT
                   27
                        232929555
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                                   NOTICE OF APPEARANCE OF
 SAN FRANCISCO                                                           3                                    BEN BERWICK
                                                                                                     CASE NO. 3:20-CV-06021
